 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   RODERICK WILLIAM LEAR,                                Case No.: 2:18-cv-03099-MCE-DB P
12                                            Plaintiff,
13                   v.                                             ORDER
14
     PREETRANJAN SAHOTA, et al.,
15
                                          Defendants.
16

17

18          Plaintiff is a state prisoner proceeding pro se with a civil rights action under 42 U.S.C. §
19   1983. Plaintiff alleges some defendants were deliberately indifferent to his serious medical needs
20   and others used excessive force in violation of his Eighth Amendment rights. Before the court are
21   the motions of defendants Buckman, California State Prison-Sacramento (“CSP-Sac”), Uddin,
22   and Sahota for an extension of time to respond to the complaint. (ECF Nos. 39, 40.)
23          Good cause appearing, IT IS HEREBY ORDERED as follows:
24          1. The motion for an extension of time of defendants Buckman, CSP-Sac, and Uddin, in
25             which defendant Sahota has joined, (ECF Nos. 39, 40) is granted.
26   ////
27   ////
28
 1          2. Within thirty days after the district judge rules on the pending motion to dismiss filed

 2               by defendants Advincula, Cross, Porter, and Vela, defendants Buckman, CSP-Sac,

 3               Uddin, and Sahota shall file a pleading responsive to the complaint.

 4   Dated: October 16, 2019

 5

 6

 7

 8

 9

10

11   DLB:9
     DB/prisoner-civil rights/lear3099.answ eot
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
